Citation Nr: 0808178	
Decision Date: 03/11/08    Archive Date: 03/20/08

DOCKET NO.  04-05 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a higher rating for hypertensive 
arteriosclerotic heart disease with evidence of coronary 
artery disease, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to June 
1969, and from December 1969 to September 1985.          

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal      from a July 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.  The Board previously remanded 
the case in July 2005.

For the reasons indicated, the appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the veteran if further action is required.

As stated in the July 2005 remand the veteran has raised the 
issues of entitlement to service connection for glaucoma and 
lower extremity neuropathy, each claimed as secondary to 
diabetes mellitus.  These additional claims, however, still 
have not been developed and adjudicated by the RO.  Hence, 
they again are referred to the RO for immediate 
consideration.


REMAND

In an April 2006 statement, the veteran requested that VA 
obtain on his behalf medical records from a private 
physician, pertaining to treatment for arteriosclerotic heart 
disease up until March 2006.  While there are treatment 
records on file from this same physician, these date only up 
to October 2001.  Thus, appropriate action should be 
undertaken to acquire updated records.  See 38 C.F.R. § 
3.159(c)(1) (2007) (VA will undertake reasonable efforts to 
obtain relevant records not in the custody of a Federal 
department or agency, including private treatment records).

The competent evidence currently of record includes, in part, 
electrocardiogram studies dated November 2003 and August 2004 
at a VA medical facility that provide some explanation of the 
symptomatology attributable to his cardiovascular disorder.  
The veteran has not, however, been afforded a VA compensation 
examination of his heart disease in many years.  Hence, he 
should be scheduled to undergo an examination to obtain 
comprehensive medical findings and a contemporaneous 
depiction of this service-connected disability.  Olson v. 
Principi, 3 Vet. App. 480, 482 (1992) ("[w]here the veteran 
claims a disability is worse than when originally rated, and 
the available evidence is too old to adequately evaluate the 
current state of the condition, VA must provide a new 
examination to fulfill its duty to assist").
 
Finally, during the pendency of the appeal, the United States 
Court of Appeals for Veterans Claims (Court) issued the 
decision of Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. 
App. January 30, 2008), pursuant to which there exists a 
heightened notice obligation on the part of VA under the 
Veterans Claims Assistance Act (VCAA) to a claimant 
attempting to establish entitlement to an increased rating 
for a service-connected disability.  On remand, the RO should 
provide the veteran with an additional VCAA letter that sets 
forth the requisite notice information.          

Accordingly, the case is REMANDED for the following action:

1.	The RO should send the veteran a 
corrective VCAA notice letter under 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 
2007) and 38 C.F.R. § 3.159(b) (2007), 
that includes an explanation as to the 
specific information or evidence needed to 
establish an increased disability rating 
as outlined in the Court's decision in 
Vazquez-Flores.           

2.	The RO should then contact the office of 
Dr. Herbert P. Cooper, Jr., based upon the 
address provided on the veteran's April 
2006 medical authorization form, and 
request that this physician provide copies 
of all available treatment records for the 
appellant dated since October 2001.

If the request for records from this 
source is unsuccessful, make all 
reasonable follow-up attempts.  If it is 
determined these records cannot be 
obtained, notify the veteran of this in 
accordance with 38 U.S.C.A. § 5103A(b) and 
38 C.F.R. § 3.159(e).

3.	The RO should also obtain any pertinent 
treatment records dating since February 
2006.  This includes any records 
associated with the Columbia VA Medical 
Center, or facilities associated with that 
Center.  All records secured must be 
associated with the claims file.

4.	After all pertinent evidence has been 
obtained and associated with the claims 
file in connection with the development 
requested above, the RO should make the 
appropriate arrangements to schedule the 
veteran for a cardiovascular examination.  
The claims folder must be made available 
for the examiner to review.  In accordance 
with the latest AMIE worksheets for rating 
cardiovascular disorders the examiner is 
to provide a detailed review of the 
veteran's pertinent medical history, 
current complaints, and the nature and 
extent of arteriosclerotic heart disease.  
A complete rationale for any opinions 
expressed must be provided.

5.	The RO should review any medical 
examination report to ensure that it is in 
complete compliance with the directives of 
this remand.  If it is deficient in any 
manner, the RO must implement corrective 
procedures at once.

6.	The veteran is hereby notified that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of  the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2007).  In the event that 
the veteran does not report for any 
scheduled examination, documentation 
should be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

7.	Thereafter, the RO should readjudicate 
the claim of entitlement to a higher 
rating than 30 percent for hypertensive 
arteriosclerotic heart disease with 
evidence of coronary artery disease.  If 
the benefit is not granted, the veteran 
and his representative should be furnished 
with a supplemental statement of the case 
and afforded an opportunity to respond 
before the file is returned to the Board 
for further appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

